DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  These claims all recite a portion having “tensile strength of at least 17,500 at ambient temperature” which is indefinite since “ambient temperature” is a relative term depending on an environment in which the portion would be existing.  Therefore, these claims are indefinite.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-13, 17-19, and 21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Palmer et al. (US 2019/0186256).
In regard to claim 1, Palmer et al. disclose a connection module, comprising: a cable segment housing (202); a conductor (214) extending into the cable segment housing; and a movement arrestor (222) substantially surrounding the conductor (fig 3) and axially fixing the conductor relative to the cable segment housing (at 224, as in paragraph 51 as being threaded together and retained as in fig 3), the movement arrestor having a non-PEEK non- conductive portion (paragraph 38).
In regard to claim 3, Palmer et al. teach wherein the movement arrestor further includes a slip fit portion that engages the conductor (as in fig 3) and slips within a far end of the non-PEEK non-conductive portion to axially fix the conductor relative to the cable segment housing (as in fig 3).
In regard to claim 4, Palmer et al. teach wherein the slip fit portion engages the conductor via threads (at 224, paragraphs 38, 51) in the slip fit portion and threads in the conductor.  
In regard to claim 5, Palmer et al. teach wherein the conductor is swaged at an exposed end of the slip fit portion to axially fix the conductor relative to the cable segment housing (end of paragraph 38, “compression fittings” as known in the art include swag fittings).
In regard to claim 6, Palmer et al. teach wherein the movement arrestor further includes a mechanically bonded portion (234) that engages the conductor and is held within a far end of the non-PEEK, non-conductive portion (as within portion 232, which may be considered a portion of the non-PEEK, non-conductive portion, paragraph 34 as being non-PEEK, non-conductive) via a mechanical force (as assembled as shown fig 3) to axially fix the conductor relative to the cable segment housing (as in fig 3).
In regard to claim 7, Palmer et al. teach wherein the conductor has threads on one end thereof and the movement arrestor further comprises threads which engage the threads of the conductor (paragraphs 38, 51).  
In regard to claim 8, Palmer et al. teach wherein the movement arrestor further includes a spring contact portion (end of paragraph 38, “interlocking protrusions” may be considered a spring contact portion).
In regard to claim 9, Palmer et al. teach wherein the movement arrestor further includes a collet portion for axially fixing the conductor relative to the cable segment housing (end of paragraph 38, “interlocking protrusions” may be considered a collet portion).
In regard to claim 10, Palmer et al. teach wherein the movement arrestor further includes a wedge portion for axially fixing the conductor relative to the cable segment housing (end of paragraph 38, “interlocking protrusions” may be considered a wedge portion).
In regard to claim 11, Palmer et al. teach wherein the non-PEEK, non-conductive portion includes a conductive inner portion (234, as in paragraph 46 as comprising metal) and a non-PEEK, non-conductive layer (232, paragraph 34) insulating the conductive inner portion from the housing.
In regard to claim 12, Palmer et al. teach wherein the non-PEEK, non-conductive layer comprises ceramic, porcelain, glass or plastic (paragraph 32 with polymers as including plastic).
In regard to claim 13, Palmer et al. teach wherein the conductor is fixed in both
axial directions relative to the cable segment housing (as in fig 3, as fixed by shoulder 226 and sleeve 208).  
	In regard to claim 14, Palmer et al. teach wherein the conductor is a stranded conductor (paragraph 23, last sentence).
In regard to claim 17, Palmer et al. teach a tool, comprising: one or more electronic elements (102/116); and a connection module (200) operably coupling the one or more electronic elements with a conductor, the connection module comprising: a cable segment housing (202); and a movement arrestor (222) substantially surrounding the conductor and axially fixing the conductor relative to the cable segment housing (at 224, as in paragraph 51 as being threaded together and retained as in fig 3), the movement arrestor having a non- PEEK non-conductive portion (paragraph 38).
In regard to claim 18, Palmer et al. teach wherein the conductor is attached to the movement arrestor by threads, swaging, soldering, brazing, adhesive or a collet (paragraphs 38, 51).  
In regard to claim 19, Palmer et al. teach wherein the non-PEEK, non conductive portion includes a conductive inner portion (234, paragraph 46 as comprising metal) and a non-PEEK, non-conductive layer (232, paragraph 44) insulating the conductive inner portion from the cable segment housing.
In regard to claim 21, Palmer et al. disclose a well system, comprising: a wellbore located within a subterranean formation (fig 1); a tool suspended within the wellbore with a wellbore conveyance (fig 1), the tool including: one or more electronic elements (102/116); and a connection module (200) operably coupling the one or more electronic elements with a conductor, the connection module comprising: a cable segment housing (202); and a movement arrestor (222) substantially surrounding the conductor and axially fixing the conductor relative to the cable segment housing (at 224, as in paragraph 51 as being threaded together and retained as in fig 3, the movement arrestor having a non-PEEK non-conductive portion (paragraph 38).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al. in view of Bloemenkamp (US 2017/0285212).  Palmer et al. disclose all the limitations of these claims, as applied to claims 1, 17 and 21 above, except for teaching that the non-PEEK conductive portion has a tensile strength of 17,500 psi at ambient temperature and has a temperature derating factor of less than 45% at 300F, but Palmer et al. do disclose that other electrically insulating materials may be used (paragraph 38).  Bloemenkamp teach the use of sapphire, ceramics, and plastics, (paragraph 42, as similar to instantly disclosed non-PEEK portion, as in instant paragraph 30) where as best understood, at least sapphire would inherently provide a tensile strength of 17,500 psi and a temperature derating factor of less than 45% at 300F.  It would have been obvious to one of ordinary skill in the art before the time of effective filing to substitute the material of Palmer et al. for those taught by Bloemenkamp since choosing from a finite number of identified predictable solutions (for a downhole use insulating material) with a reasonable expectation of success is considered obvious to one of ordinary skill.

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halleraker et al. (US 2016/0071634) in view of Palmer et al. 
In regard to claim 14, Halleraker et al. disclose a connection module comprising: a cable segment housing (12); a conductor (2) extending into the cable segment housing (fig 1); a movement arrestor (1/3 etc) substantially surrounding the conductor and axially fixing the conductor relative to the cable segment housing (as assembled fig 1-2), the movement arrestor having a non-PEEK, non-conductive portion (at least 1, paragraph 10 as ceramic), but does not disclose that the conductor is a stranded conductor.  Palmer et al. disclose that it is known to use stranded conductors (as comprising multiple conductors) for cable conductors (paragraph 23, last sentence).  Therefore it would have been obvious to one of ordinary skill in the art before the time of effective filing to provide the conductor of Halleraker et al., as a stranded conductor in order to provide more flexibility to the cable (as is known for stranded conductor cables).
In regard to claim 15, Halleraker et al. also disclose that the conductor is fixed in only one axial direction relative to the cable segment housing (as attached at 3, where 6 not firmly attached as in paragraph 23).
In regard to claim 16, Halleraker et al. also teach that the one axial direction is a direction of contraction of the conductor (as either direction may be direction of contraction).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558. The examiner can normally be reached M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. ANDREWS/           Primary Examiner, Art Unit 3672                                                                                                                                                                                             
5/4/2022